Judgment unanimously affirmed without costs. Memorandum: We affirm for the reasons stated by Supreme Court (Rosenbloom, J.). We add only that we reject plaintiffs contention that the court’s findings of fact are contrary to the weight of the credible evidence and are not supported by the record, and we further reject defendant’s contention that the court’s dismissal of the counterclaim is inconsistent with the court’s findings of fact. (Appeals from Judgment of Supreme Court, Monroe County, Rosenbloom, J. — Breach of Contract.) Present — Denman, P. J., Boomer, Boehm, Fallon and Davis, JJ.